DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 06/02/2022 has been considered and made of record by the examiner.
 Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-14, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-11, 16, and 18-20 of U.S. Patent No. 11,303,330 in view of Yamaura (US 2007/0253501) and Kim et al. (hereinafter, referred to as Kim) (US 2007/0189406). 
Claims 1, 6, 8-11, 16, and 18-20 of U.S. Patent No. 11,303,330 disclose all the subject matters claimed in claims 1-4, 9-14, 19, and 20 of the instant application except that i) generating the first plurality of training OFDM symbols include modulating OFDM tones of respective training OFDM symbols and ii) the respective training OFDM symbols have a first time duration that is shorter than a second time duration of respective date OFDM symbols among the one or more data OFDM symbols of the data unit. Regarding to the first limitation missing from claims 1, 6, 8-11, 16, and 18-20 of U.S. Patent No. 11,303,330, Yamaura discloses a method for transmission of beamformed data units (see the abstract and paragraph 0004), the method comprising: generating, at a first communication device (see paragraphs 0020-0021 and 0134), a first plurality of training orthogonal frequency division multiplexing (OFDM) symbols (see paragraphs 0134-0135 and Fig. 5) to be including in a sounding packet to be transmitted to a second communication device (see paragraph 0134), wherein generating the first plurality of training OFDM symbols includes modulating OFDM tones of respective training OFDM symbols(see paragraph 0135). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claims 1, 6, 8-11, 16, and 18-20 of U.S. Patent No. 11,303,330 as suggested by Yamaura and modulate OFDM tones of the training OFDM symbols in order to increase the noise immunity of the training signal. Regarding to the second limitation, Kim, in the same field of endeavor, discloses transmitting pilot (training) symbol and data symbols in OFDM communication system (see paragraph 0088). Kim further discloses that the respective training OFDM symbols have a first time duration that is shorter than a second time duration of respective data OFDM symbols among the one or more data OFDM symbols of the data unit to be transmitted to the second communication device (see paragraphs 0009 and 0043). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claims 1, 6, 8-11, 16, and 18-20 of U.S. Patent No. 11,303,330 and Yamaura as suggested by Kim in order to reduce the bandwidth overhead caused by the transmission of the pilot symbols.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura (US 2007/0253501), and Sandell et al. (hereinafter, referred to as Sandell) (US 2017/0111201), further in view of Kim et al. (hereinafter, referred to as Kim) (US 2007/0189406).
As to claim 1, Yamaura discloses a method for transmission of beamformed data units (see the abstract and paragraph 0004), the method comprising: generating, at a first communication device (see paragraphs 0020-0021 and 0134), a first plurality of training orthogonal frequency division multiplexing (OFDM) symbols (see paragraphs 0134-0135 and Fig. 5) to be including in a sounding packet to be transmitted to a second communication device (see paragraph 0134), wherein generating the first plurality of training OFDM symbols includes modulating OFDM tones of respective training OFDM symbols, among the first plurality of training OFDM symbols (see paragraph 0135), with training signals to be used for developing beamforming information for steering OFDM tones of one or more data OFDM symbols of a data unit to be transmitted to the second communication device (see paragraphs 0054 and 0060 and claim 27), generating, at the first wireless communication device, the sounding packet to include the first plurality of training OFDM symbols (see paragraphs 0134 and 0135 and Fig. 5); transmitting, with the first wireless communication device, the sounding packet to the second communication device (see paragraphs 0029, 0030, 0054, and 0060); receiving, at the first communication device from the second communication device, beamforming feedback generated at the second communication device based on the first plurality of training OFDM symbols of the sounding packet (see paragraphs 0054 and 0060); generating, at the first communication device, the data unit to include the one or more data OFDM symbols (see paragraphs 0007, 0054, and 0056 and claim 27); and transmitting, by the first communication device, the data unit to the second communication device, including steering the one or more data OFDM symbols of the data unit to the second communication device based on the beamforming feedback received from the second communication device (see the abstract, paragraphs 0042, 0054, 0056, and 0124). Yamaura does not expressly disclose that the respective training OFDM symbols i) have a first time duration that is shorter than a second time duration of respective data OFDM symbols among the one or more data OFDM symbols of the data unit to be transmitted to the second communication device and ii) are missing training signals corresponding to a portion of data OFDM tones of the one or more data OFDM symbols of the data unit to be transmitted to the second communication device. Sandell, in the same field of endeavor, discloses an OFDM communication system (see paragraphs 0003 and 0041), comprising a transmitter and a receiver, where the transmitter can use beamforming technology to transmit signals to the receiver (see the abstract and paragraph 0048). Sandell further discloses that the transmitter transmits pilot sounding signals to the receiver (see paragraph 0032) in order to enable the receiver to estimate the channel and the initial carrier frequency offset (see paragraph 0032). Sandell also discloses sending pilot symbols, separate from the sounding signals, which are transmitted within data packets to the receiver in order to enable the receiver to determine the residual carrier frequency offset (see paragraph 0032). Therefore Sandell discloses using training (pilot) symbols in both sounding packets and data packets. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Yamaura as suggested by Sandell in order to fully estimate the carrier frequency offset (both initial and residual) and compensate for them. Yamaura and Sandell disclose all the subject matters claimed in claim 1, except that the respective training OFDM symbols have a first time duration that is shorter than a second time duration of respective data OFDM symbols among the one or more data OFDM symbols of the data unit to be transmitted to the second communication device. Kim, in the same field of endeavor, discloses transmitting pilot (training) symbol and data symbols in OFDM communication system (see paragraph 0088). Kim further discloses that the respective training OFDM symbols have a first time duration that is shorter than a second time duration of respective data OFDM symbols among the one or more data OFDM symbols of the data unit to be transmitted to the second communication device (see paragraphs 0009 and 0043). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Yamaura and Sandell as suggested by Kim in order to reduce the bandwidth overhead caused by the transmission of the pilot symbols.
As to claim 2, Kim further discloses that generating the first plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the first plurality of training OFDM symbols, with the first time duration that is shorter than the second time duration of the data OFDM symbols of the data unit by a factor of at least 2 (see paragraphs 0009 and 0043).
As to claim 9, Yamaura discloses generating the sounding packet comprises generating a null data packet (NDP) that omits a data portion (see paragraph 0065).
As to claim 10, Yamaura discloses generating the plurality of training OFDM symbols of the sounding packet comprises generating a plurality of long training field (LTFs), and generating the sounding packet comprises generating the sounding packet to further include one or more short training fields (STFs) (see paragraph 0135 and Figs. 5-9).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, and Kim, further in view of Vermani et al. (hereinafter, referred to as Vermani) (US 2015/0326408).
As to claim 3, Yamaura, Sandell, and Kim disclose all the subject matters claimed in claim 3, except that generating the first plurality of training OFDM symbols comprises generating the first plurality of training OFDM symbols with respective training OFDM symbols, among the first plurality of training OFDM symbols, having the first time duration of 6.4 µs. Vermani, in the same field of endeavor, discloses generating the first plurality of training OFDM symbols comprises generating the first plurality of training OFDM symbols with respective training OFDM symbols, among the first plurality of training OFDM symbols, having the first time duration of 6.4 µs (see paragraphs 0047, 0081, 0100, and 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, and Kim as suggested by Vermani in order to reduce the overhead caused by the training symbols in the packet.
As to claim 4, Yamaura, Sandell and Kim disclose all the subject matters claimed in claim 4, except that generating the data unit to include the one or more data OFDM symbols comprises generating the data unit to include the one or more data OFDM symbols having the second time duration of 12.8 µs. Vermani, in the same field of endeavor, discloses the data unit to include the one or more data OFDM symbols comprises generating the data unit to include the one or more data OFDM symbols having the second time duration of 12.8 µs (see paragraphs 0047 and 0100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, and Kim as suggested by Vermani in order to reduce the overhead caused by the training symbols in the packet.
Claims 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, and Kim, further in view of Averbuch et al. (hereinafter, referred to as Averbuch) (US 2013/0039213).
As to claim 11, Yamaura discloses a method and apparatus for transmission of beamformed data units (see the abstract and paragraph 0004), the method comprising: generating, at a first communication device (see paragraphs 0020-0021 and 0134), a first plurality of training orthogonal frequency division multiplexing (OFDM) symbols (see paragraphs 0134-0135 and Fig. 5) to be including in a sounding packet to be transmitted to a second communication device (see paragraph 0134), wherein generating the first plurality of training OFDM symbols includes modulating OFDM tones of respective training OFDM symbols, among the first plurality of training OFDM symbols (see paragraph 0135), with training signals to be used for developing beamforming information for steering OFDM tones of one or more data OFDM symbols of a data unit to be transmitted to the second communication device (see paragraphs 0054 and 0060 and claim 27), generating, at the first wireless communication device, the sounding packet to include the first plurality of training OFDM symbols (see paragraphs 0134 and 0135 and Fig. 5); transmitting, with the first wireless communication device, the sounding packet to the second communication device (see paragraphs 0029, 0030, 0054, and 0060); receiving, at the first communication device from the second communication device, beamforming feedback generated at the second communication device based on the first plurality of training OFDM symbols of the sounding packet (see paragraphs 0054 and 0060); generating, at the first communication device, the data unit to include the one or more data OFDM symbols (see paragraphs 0007, 0054, and 0056 and claim 27); and transmitting, by the first communication device, the data unit to the second communication device, including steering the one or more data OFDM symbols of the data unit to the second communication device based on the beamforming feedback received from the second communication device (see the abstract, paragraphs 0042, 0054, 0056, and 0124). Yamaura does not expressly disclose that the respective training OFDM symbols i) have a first time duration that is shorter than a second time duration of respective data OFDM symbols among the one or more data OFDM symbols of the data unit to be transmitted to the second communication device and ii) are missing training signals corresponding to a portion of data OFDM tones of the one or more data OFDM symbols of the data unit to be transmitted to the second communication device. Yamaura also does not disclose a wireless network interface device implemented on one or more integrated circuits (ICs). Sandell, in the same field of endeavor, discloses an OFDM communication system (see paragraphs 0003 and 0041), comprising a transmitter and a receiver, where the transmitter can use beamforming technology to transmit signals to the receiver (see the abstract and paragraph 0048). Sandell further discloses that the transmitter transmits pilot sounding signals to the receiver (see paragraph 0032) in order to enable the receiver to estimate the channel and the initial carrier frequency offset (see paragraph 0032). Sandell also discloses sending pilot symbols, separate from the sounding signals, which are transmitted within data packets to the receiver in order to enable the receiver to determine the residual carrier frequency offset (see paragraph 0032). Therefore Sandell discloses using training (pilot) symbols in both sounding packets and data packets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura as suggested by Sandell in order to fully estimate the carrier frequency offset (both initial and residual) and compensate for them. Yamaura and Sandell disclose all the subject matters claimed in claim 11, except that the respective training OFDM symbols have a first time duration that is shorter than a second time duration of respective data OFDM symbols among the one or more data OFDM symbols of the data unit to be transmitted to the second communication device. Yamaura and Sandell also do not disclose a wireless network interface device implemented on one or more integrated circuits (ICs). Kim, in the same field of endeavor, discloses transmitting pilot (training) symbol and data symbols in OFDM communication system (see paragraph 0088). Kim further discloses that the respective training OFDM symbols have a first time duration that is shorter than a second time duration of respective data OFDM symbols among the one or more data OFDM symbols of the data unit to be transmitted to the second communication device (see paragraphs 0009 and 0043). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Yamaura and Sandell as suggested by Kim in order to reduce the bandwidth overhead caused by the transmission of the pilot symbols. Yamaura, Sandell, and Kim disclose all the subject matters claimed in claim 11, except that the first communication device comprising a wireless network interface implemented on one or more integrated circuits (ICs). Averbuch, in the same field of endeavor, discloses a communication device where access points (i.e., first communication device as suggested by Yamaura paragraphs 0020 and 0029) are hosted over a single wireless network device (see paragraph 0049). Averbuch further discloses that the wireless network device may be integrated into a single integrated circuit (see paragraph 0039). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Yamaura, Sandell, and Kim as suggested by Averbuch in order to increase the flexibility of the communication device and implement respective functions of the network devices. 
As to claim 12, Kim further discloses that generating the first plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the first plurality of training OFDM symbols, with the first time duration that is shorter than the second time duration of the data OFDM symbols of the data unit by a factor of at least 2 (see paragraphs 0009 and 0043).
As to claim 19, Yamaura discloses generating the sounding packet comprises generating a null data packet (NDP) that omits a data portion (see paragraph 0065).
As to claim 20, Yamaura discloses generating the plurality of training OFDM symbols of the sounding packet comprises generating a plurality of long training field (LTFs), and generating the sounding packet comprises generating the sounding packet to further include one or more short training fields (STFs) (see paragraph 0135 and Figs. 5-9).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, Kim, and Averbuch further in view of Vermani.
As to claim 13, Yamaura, Sandell, Kim, and Averbuch disclose all the subject matters claimed in claim 13, except that generating the first plurality of training OFDM symbols comprises generating the first plurality of training OFDM symbols with respective training OFDM symbols, among the first plurality of training OFDM symbols, having the first time duration of 6.4 µs. Vermani, in the same field of endeavor, discloses generating the first plurality of training OFDM symbols comprises generating the first plurality of training OFDM symbols with respective training OFDM symbols, among the first plurality of training OFDM symbols, having the first time duration of 6.4 µs (see paragraphs 0047, 0081, 0100, and 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, Kim, and Averbuch as suggested by Vermani in order to reduce the overhead caused by the training symbols in the packet.
As to claim 14, Yamaura, Sandell, Kim, and Averbuch disclose all the subject matters claimed in claim 14, except that generating the data unit to include the one or more data OFDM symbols comprises generating the data unit to include the one or more data OFDM symbols having the second time duration of 12.8 µs. Vermani, in the same field of endeavor, discloses the data unit to include the one or more data OFDM symbols comprises generating the data unit to include the one or more data OFDM symbols having the second time duration of 12.8 µs (see paragraphs 0047 and 0100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, Kim, and Averbuch as suggested by Vermani in order to reduce the overhead caused by the training symbols in the packet.
Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632